Title: From Thomas Jefferson to James Madison, 29 March 1798
From: Jefferson, Thomas
To: Madison, James


          
            Philadelphia Mar. 29. 98.
          
          I wrote you last on the 21st. your’s of the 12th. therein acknoleged is the last recd. the measure I suggested in mine of adjourning for consultation with their constituents was not brought forward; but on Tuesday 3. resolutions were moved which you will see in the public papers. they were offered in committee to prevent their being suppressed by the previous question, & in the commee on the state of the Union to put it out of their power, by the rising of the commee & not sitting again, to get rid of them. they were taken by surprise, not expecting to be called to vote on such a proposition as ‘that it is inexpedient to resort to war against the French republic.’ after spending the first day in seeking on every side some hole to get out at, like an animal first put into a cage, they gave up that resource. yesterday they came forward boldly, and openly combated the proposition. Mr. Harper & mr Pinckney pronounced bitter Philippics against France, selecting such circumstances & aggravations as to give the worst picture they could present. the latter on this, as in the affair of Lyon & Griswold, went far beyond that moderation he has on other occasions recommended. we know not how it will go. some think the resolution will be lost, some that it will be carried, but neither way by a majority of more than 1. or 2. the decision of the Executive, of two thirds of the Senate & half the house of representatives is too much for the other half of that house. we therefore fear it will be borne down, and are under the most gloomy apprehensions. in fact the question of war & peace depends now on a toss of cross & pile. if we could but gain this season, we should be saved. the affairs of Europe would of themselves relieve us. besides this there can be no doubt that a revolution of opinion in Massachusetts & Connecticut is working. two whig presses have been set up in each of those states.—there has been for some days a rumor that a treaty of alliance offensive & defensive with Gr. Britain is arrived. some circumstances have occasioned it to be listened to; to wit the arrival of mr King’s Secretary, which is affirmed, the departure of mr Liston’s secretary which I know is to take place on Wednesday next, the high tone of the executive measures at the last & present session, calculated to raise things to the unison of such a compact, and supported so desperately in both houses in opposition to the pacific wishes of the people & at the risque of their approbation at the  ensuing election. Langdon yesterday in debate mentioned this current report. Tracy in reply declared he knew of no such thing, did not believe it, nor would be it’s advocate. the Senate are proceeding on the plan communicated in mine of Mar. 15. they are now passing a bill to purchase 12. vessels of from 14. to 22. guns, which with our frigates are to be employed as convoys & guarda costas. they are estimated, when manned & fitted for sea, at 2. millions. they have past a bill for buying one or more founderies. they are about bringing in a bill for regulating private arming, and the defensive works in our harbors have been proceeded on some time since. an attempt has been made to get the Quakers to come forward with a petition to aid with the weight of their body the feeble band of peace. they have with some effort got a petition signed by a few of their society. the main body of their society refuse it, Mc.lay’s peace motion in the assembly of Pensylvania was rejected with an unanimity of the Quaker vote, and it seems to be well understood that their attachment to England is stronger than to their principles or their country. the revolution war was a first proof of this. mr White from the federal city is here, solliciting money for the buildings at Washington. a bill for 200,000. D. has passed the H.R. & is before the Senate, where it’s fate is entirely uncertain. he is become perfectly satisfied that mr A. is radically against the government’s being there. Goodhue (his oracle) openly said in commee in presence of White, that he knew the government was obliged to go there, but they would not be obliged to stay there. mr A. said to White that it would be better that the President should rent a common house there, to live in; that no President would live in the one now building. this harmonises with Goodhue’s idea of a short residence. I write this in the morning, but need not part with it till night. if any thing occurs in the day it shall be added.
          P.M. Nothing material has occurred. Adieu.
        